



EXHIBIT 10.19




STANDARD EXECUTIVE SEVERANCE AGREEMENT
BETWEEN
DESIGNER BRANDS INC.
AND
DREW DOMECQ
This Standard Executive Severance Agreement (this “Agreement”) by and between
Designer Brands Inc. (the “Company”) and Drew Domecq (the “Executive”),
collectively, the “Parties,” is effective as of the date signed (the “Effective
Date”) and supersedes and replaces any other oral or written employment-related
agreement between the Executive and the Company.
RECITALS
WHEREAS, the severance offer to the Executive is provided by the Company in
exchange for the Executive’s performance of the obligations described in this
Agreement. The Executive agrees that the severance offered is adequate
consideration for the performance of the duties and the covenants and releases
made and entered into by and between the Executive and the Company in this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the Executive agree to the
following:
AGREEMENT
1.00 EXECUTIVE’S OBLIGATIONS
1.01    Scope of Duties. The Executive will:
[1] Devote all available business time, best efforts and undivided attention to
the Company’s business and affairs; and
[2] Not engage in any other business activity, whether or not for gain, profit
or other pecuniary benefit.
[3] However, the restriction described in Section 1.02[1] and [2] will not
preclude the Executive from:
[a] Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses (other than
organizations described in Section 1.05), regardless of when and how that
investment was made; or
[b] Serving on corporate, civic, religious, educational and/or charitable boards
or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the
Executive’s manager.
1.02    Confidential Information.
[1] Obligation to Protect Confidential Information. The Executive acknowledges
that the Company and its subsidiaries, parent corporation and affiliated
entities (collectively, “Group” and separately, “Group Member”) have a
legitimate and continuing proprietary interest in the protection of Confidential
Information (as defined in Section 1.02[2]) and have invested, and will continue
to invest, substantial sums of money to develop, maintain and protect
Confidential Information. The Executive agrees [a] during and after employment
with all Group Members whether or not such termination was voluntary [i] that
any Confidential Information will be held in confidence and treated as
proprietary to the Group, [ii] not to use or disclose any Confidential
Information except to promote and advance the Group’s business interests and
[b] immediately upon termination from employment with all Group Members, whether
or not such termination was voluntary, to return to the Company any Confidential
Information.





--------------------------------------------------------------------------------





[2] Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member, [ii] became
or becomes a matter of public knowledge through sources independent of the
Executive, [iii] has been or is disclosed by any Group Member without
restriction on its use, [iv] has been or is required to be disclosed by law or
governmental order or regulation, [v] the Executive discloses to the appropriate
governmental or regulatory agency solely for the purpose of reporting,
participating in an investigation, or participating in a proceeding involving a
suspected violation of law, or [vi] the Executive developed outside the
Executive’s employment with the Group without use of the Group’s trade secrets
or Confidential Information. The Executive also agrees that, if there is any
reasonable doubt whether an item is public knowledge, to not regard the item as
public knowledge until and unless the General Counsel of the Company confirms to
the Executive that the information is public knowledge or an arbitrator, acting
under Section 6.00, finally decides that the information is public knowledge.
[3] Intellectual Property. The Executive expressly acknowledges that all right,
title and interest to all inventions, designs, discoveries, works of authorship,
and ideas conceived, produced, created, discovered, authored, or reduced to
practice during the Executive’s performance of services under this Agreement,
whether individually or jointly with any Group Member (the “Intellectual
Property”) shall be owned solely by the Group, and shall be subject to the
restrictions set forth in Section 1.02[1] above. All Intellectual Property which
constitutes copyrightable subject matter under the copyright laws of the United
States shall, from the inception of creation, be deemed to be a "work made for
hire" under the United States copyright laws and all right, title and interest
in and to such copyrightable works shall vest in the Group. All right, title and
interest in and to all Intellectual Property developed or produced under this
Agreement by the Executive, whether constituting patentable subject matter or
copyrightable subject matter (to the extent deemed not to be a "work made for
hire") or otherwise, shall be assigned and is hereby irrevocably assigned to the
Group by the Executive. The Executive shall, without any additional
consideration, execute all documents and take all other actions needed to convey
the Executive’s complete ownership interest in any Intellectual Property to the
Group so that the Group may own and protect such Intellectual Property and
obtain patent, copyright and trademark registrations for it. The Executive
agrees that any Group Member may alter or modify the Intellectual Property at
the Group Member’s sole discretion, and the Executive waives all right to claim
or disclaim authorship.
1.03 Solicitation of Employees. The Executive agrees that during employment, and
for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members ,whether or not such termination
was voluntary, [1] not, directly or indirectly, to solicit any employee of any
Group Member to leave employment with the Group, [2] not, directly or
indirectly, to employ or seek to employ any employee of any Group Member and
[3] not to cause or induce any of the Group’s (or Group Member’s) competitors to
solicit or employ any employee of any Group Member. This restriction shall not
prohibit (i) the solicitation for employment or employing any employee whose
employment was terminated by the Group; provided, that discussions between the
Executive and such employee did not commence prior to the date of such
termination; or (ii) general solicitations through advertisements in newspapers
or other media of general circulation advertising employment opportunities.
1.04 Solicitation of Third Parties. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members, whether or not such termination
was voluntary, not, directly or indirectly, to recruit, solicit or otherwise
induce or influence any customer, supplier, sales representative, lender,
lessor, lessee or any other person having a business relationship with the Group
(or any Group Member) to discontinue or reduce the extent of that relationship
except in the course of discharging the duties described in this Agreement and
with the good faith objective of advancing the Group’s (or any Group Member’s)
business interests.
1.05 Non-Competition. The Executive agrees that for one year after terminating
employment with all Group Members, whether or not such termination was
voluntary, not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of significant branded footwear regardless of whether it is offered at
full-price, at discount or off-price, and regardless of the channel of
distribution (such as department stores, specialty retail stores, for sale at
“first cost” or wholesale rates and/or for sale online), and the manufacture and
design of footwear. Illustrations of businesses that compete with the Group’s
business include, but are not limited to, Amazon (Footwear); Caleres Inc.;
Champs Sports; Deckers Outdoor; Dick’s Sporting Goods; Famous Footwear; Finish





--------------------------------------------------------------------------------





Line; Foot Locker; Genesco; Kohl’s (footwear) Macy’s; Marc Fisher Footwear;
Nordstrom and Nordstrom Rack (Non-apparel); Rack Room Shoes/Off Broadway Shoe
Warehouse; Shoe Carnival; Skechers USA; Steve Madden; Tapestry, Inc.; The TJX
Companies, Inc. (T.J. Maxx; Marshall’s; The Maxx; Marmaxx); Walmart; Wolverine
World Wide; and Zappos. This restriction applies to any parent, division,
affiliate, newly formed or purchased business(es) and/or successor of a business
that competes with the Group’s (or any Group Member’s) business.
1.06 Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1] Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate with the
Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive’s being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group (or any Group
Member), [ii] providing any and all documents in the Executive’s possession that
relate to the proceeding, and [iii] providing assistance in locating any and all
relevant notes and/or documents.
[2] Cooperation With Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order, the Executive agrees not to communicate with, or give
statements or testimony to, any opposing attorney, opposing attorney’s
representative (including private investigator) or current or former employee
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the General Counsel of the Company immediately
after being contacted by a third party or receiving a subpoena or court order to
appear and testify with respect to any matter affected by this Section.
[3] Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the General
Counsel of the Company immediately after being contacted by any member of the
media with respect to any matter affected by this Section.
1.07 Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this Section will not preclude
[1] any remarks that may be made by the Executive under the terms of Section
1.06[2] or that are required to discharge the duties described in this Agreement
or [2] the Company from making (or eliciting from any person) disparaging
remarks about the Executive concerning any conduct that may lead to a
termination for Cause, as defined in Section 2.03 (including initiating an
inquiry or investigation that may result in a termination for Cause), but only
to the extent reasonably necessary to investigate the Executive’s conduct and to
protect the Group’s (or any Group Member’s) interests.
1.08 Notice of Subsequent Employment. The Executive agrees to immediately notify
the Company of any subsequent employment during the period of salary
continuation after employment terminates.
1.09 Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the Executive’s manager, one of
the Company’s Vice Presidents of Human Resources (or any Company representative
they expressly approve for such disclosure), the Executive’s personal attorney,
accountant and financial advisor, and the Executive’s immediate family or as
otherwise required by law.
1.10 Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 1.00. For this reason, any disputes arising under
Section 1.00 will not be subject to arbitration under Section 6.00. Instead, if
the Executive breaches or threatens to breach any provision of Section 1.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 1.00.





--------------------------------------------------------------------------------





1.11 Return of Company Property. Upon termination of employment, the Executive
agrees to promptly return to the Company all property belonging to the Group or
any Group Member.
2.00 TERMINATION AND RELATED BENEFITS
2.01 Rules of General Application. The following rules apply generally to the
implementation of Section 2.00:
[1] Method of Payment. If the amount of any installment payments is or becomes
less than or equal to the applicable dollar amount under Section 402(g)(1)(B) of
the Internal Revenue Code of 1986, the Company may elect to pay such remaining
installments as a lump sum.
[2] Application of Pro Rata. Any pro rata share required to be paid under
Section 2.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
2.02 Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. If all requirements of this Agreement are met, the Company will
make the following payments to the Executive as of the effective date of
Involuntary Termination Without Cause:
[1] Base Salary. For twelve (12) months beginning on the date of Involuntary
Termination Without Cause, the Company will continue to pay the Executive’s base
salary at the rate in effect on the effective date of Involuntary Termination
Without Cause. If such amount exceeds two times the annual compensation limit
prescribed by Section 401(a)(17) of the Internal Revenue Code of 1986 (the
“Involuntary Termination Limit”), then the Company will pay the severance
obligation described in this Section 2.02[1] in two payment streams. The first
payment stream will be equal to the Involuntary Termination Limit, and the
Company will pay this amount in twelve (12) monthly installments or twenty-four
(24) equal biweekly installments, beginning on the date of Involuntary
Termination Without Cause. The amount of the second payment stream will equal
the amount in excess of the Involuntary Termination Limit. The Company will pay
this amount in six (6) monthly installments or twelve (12) equal biweekly
installments beginning on the date that is six (6) months after the date of the
Executive’s Involuntary Termination Without Cause. As a condition of this salary
continuation, the Executive is expected to promptly and reasonably pursue new
employment subject to the non-competition provisions set forth in Section 1.05
above. If during the salary continuation period the Executive becomes employed
either as an employee or a consultant, the Executive’s base salary paid by the
Company will be reduced by fifty percent (50%) of the base salary amount for the
remainder of the salary continuation period. The Executive agrees to immediately
notify the Company of any subsequent employment or consulting work during the
period of salary continuation.
[2] Health Care. The Company will reimburse the Executive for the cost of
maintaining continuing health coverage under COBRA for a period of no more than
twelve (12) months following the effective date of Involuntary Termination
Without Cause, less the amount the Executive is expected to pay as a regular
employee premium for such coverage. Such reimbursements will cease if the
Executive becomes eligible for similar coverage under another benefit plan. The
Executive agrees to immediately notify the Company of any if the Executive
becomes eligible for coverage for under another benefit plan.
[3] Cash Incentive Bonus. The Company will pay to the Executive the pro- rata
share of any Cash Incentive Bonus that would have been paid to the Executive had
the Executive not been involuntarily terminated Without Cause. The pro-rated
bonus will be calculated based on the extent to which company performance
standards, as formalized through metrics in the incentive plan, are met on the
last day of the year in which the Executive is involuntarily terminated Without
Cause and will be paid at the same time as all other participants.
Notwithstanding anything herein to the contrary, to the extent permitted or
required by governing law, the Company’s Compensation Committee shall have
discretion to require the Executive to repay to the Company the amount of any
Cash Incentive Bonus to the extent the Compensation Committee or Board of
Directors determines that such bonus was not actually earned by the Executive
due to (A) the amount of such payment was based on the achievement of financial
results that were subsequently the subject of a material accounting restatement
that occurs within three years of such payment (except in the case of a
restatement due to a change in accounting policy or simple error); (B) the
Executive has engaged in fraud, gross negligence or intentional misconduct; or
(C) the Executive has deliberately misled the market or the Company’s
stockholders regarding the Company’s financial performance.





--------------------------------------------------------------------------------





[4] Equity Incentives. Subject to the terms of the Designer Brands Inc. 2014
Equity Incentive Plan, any future shareholder approved Company equity plan, and
any applicable agreement, the Executive shall have the following rights:


[a] For these purposes, Award means any award granted under the
Designer Brands Inc. 2014 Equity Incentive Plan, any future shareholder approved
Company equity plan, and any other agreement, as such term is defined in the
applicable plan.


[b]
With respect to nonqualified stock options, the Executive will have ninety (90)
days following the effective date of Involuntary Termination Without Cause, or
the grant expiration date set forth in the applicable stock option agreement
between the Executive and the Company, whichever period is shorter, to exercise
any portion of any outstanding nonqualified stock options that are vested and
exercisable on the effective date of Involuntary Termination Without Cause,
subject to the trading rules set forth in the Company’s policies and procedures,
including the Designer Brands Inc. Insider Trading Policy.



[c]
With respect to Awards that would vest solely upon the passage of time and such
vesting date would occur within the twelve (12) month period following the
effective date of Involuntary Termination Without Cause, such Award shall vest
and, if applicable, be awarded to the Executive as of the date of termination
Without Cause.



[d]
With respect to Awards that would vest upon the satisfaction of a specified
requirement, or upon satisfaction of the passage of time and satisfaction of a
specified requirement; in the event that all such requirements are satisfied
prior to the expiration of the twelve (12) month period following the date of
termination Without Cause, such Award shall vest and be awarded to the Executive
upon the satisfaction of all applicable requirements.

 
In any event, the Executive must exercise any vested Awards during the
three-month period following the date of vesting.


[5] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
2.03 Definition of Cause. For these purposes, Cause means the Executive’s
[a] breach of Section 1.00 of this Agreement, including Scope of Duties,
Confidential Information, Solicitation of Employees, Solicitation of Third
Parties, Non-Competition, Post-Termination Cooperation, Non-Disparagement,
Nondisclosure, and Return of Company Property; [b] willful, illegal or grossly
negligent conduct that is materially injurious to the Company or any Group
Member monetarily or otherwise; [c] violation of laws or regulations governing
the Company or to any Group Member; [d] breach of any fiduciary duty owed to the
Company or any Group Member, expressly including the duties of good faith,
ordinary care, and to act in a manner that is not opposed to the best interests
of the Company; [e] material misrepresentation or dishonesty in violation of the
Company’s policies and procedures; [f] involvement in any act of moral turpitude
that has or could reasonably have an injurious effect on the Company (or any
Group Member) or its reputation; or [g] breach of the terms of any
non-solicitation or confidentiality clauses contained in a standard executive
employment agreement(s) with a former employer in the event it causes injury to
the Company or any Group Member. By way of non-limiting example, conduct
constituting Cause under part [f] of this Section 2.03 includes the Executive’s
engagement in or facilitation of, as determined by the Company, any form of
harassment, sexual or otherwise, or any other sexual misconduct. The Company’s
dissatisfaction with the Executive’s performance, or the business results
achieved, shall not, in and of itself, constitute Cause under this Section.
2.04 Subsequent Information. The terms of Section 2.03 will apply if, after the
Executive terminates, the Company learns of an event that, had it been known
before the Executive terminated employment, would have justified a termination
for Cause. In this case, the Company may seek to recover any amounts (other than
legally protected benefits) that the Executive received.
For purposes of this Agreement, “Involuntary Termination Without Cause” and
“Without Cause” means termination of the Executive’s employment by the Company
for any reason other than those set forth in Section 2.03 or 2.04.
3.00 NOTICE
3.01 How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid, or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be addressed to
the





--------------------------------------------------------------------------------





Company’s General Counsel at the Company’s then-current corporate offices or to
the Executive at the Executive’s address as contained in the Executive’s
personnel file.
3.02 Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 3.01.
4.00 RELEASE
In exchange for the payments and benefits described in Section 2.02 of this
Agreement, upon termination the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns (together, the “Executive Representatives”) agree
to execute a release in substantially the form set forth herein, forever
discharging the Company, the Group and each Group Member and their executives,
officers, directors, agents, attorneys, successors and assigns, from any and all
claims, suits and/or causes of action that grow out of or are in any way related
to the Executive’s recruitment to or employment with the Company and all Group
Members, other than: (i) any claim that the Company has breached this Agreement,
and (ii) any charge filed with an administrative agency (although the Executive
and the Executive Representatives waives any right to recover any money or other
benefits arising from such charge(s)). This release includes, but is not limited
to, any claims that the Company, the Group or any Group Member violated the
Employee Retirement and Income Security Act of 1974; the Age Discrimination in
Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any law prohibiting discrimination, harassment or
retaliation in employment; any claim of promissory estoppel or detrimental
reliance, defamation, intentional infliction of emotional distress; or the
public policy of any state, or any federal, state or local law. The release
shall be delivered to the Executive within three (3) business days after the
date of termination of Executive’s employment. If the Executive or the Executive
Representatives fails to execute this release, the Executive or the Executive
Representatives agrees to forego any payment from the Company as if the
Executive had terminated employment voluntarily. Specifically, the Executive and
the Executive Representatives agree that a necessary condition for the payment
of any of the amounts described in Section 2.00 in the event of termination is
the Executive’s or the Executive Representatives’ execution of the release upon
termination of employment. The Executive acknowledges that the Executive is an
experienced senior executive knowledgeable about the claims that might arise in
the course of employment with the Company and knowingly agrees that the payments
upon termination provided for in this Agreement are satisfactory consideration
for the release of all possible claims. The Executive is advised to consult with
an attorney prior to executing this Agreement. Upon termination, the Executive
or the Executive Representatives will receive twenty-one (21) days to consider
the release. The Executive or the Executive Representatives may revoke consent
to the release by delivering a written notice of such revocation to the Company
within seven days of signing the release. If the Executive or the Executive
Representatives revokes consent to the release, the release will become null and
void and the Executive or the Executive Representatives must return any
compensation received under Section 2.02 of this Agreement, except salary the
Executive earned for actual work.
5.00 INSURANCE
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status. The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
6.00 ARBITRATION
6.01 Acknowledgement of Arbitration. Unless stated otherwise in this Agreement,
the Parties agree that arbitration is the sole and exclusive remedy for each of
them to resolve and redress any dispute, claim or controversy involving the
interpretation of this Agreement or the terms, conditions or termination of this
Agreement or the terms, conditions or termination of the Executive’s employment
with the Group and with each Group Member, including any claims for any tort,
breach of contract, violation of public policy or discrimination, whether such
claim arises under federal or state law.
6.02 Scope of Arbitration. The Executive expressly understands and agrees that
claims subject to arbitration under this Section include asserted violations of
the Employee Retirement and Income Security Act of 1974; the Age Discrimination
in Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any law prohibiting discrimination, harassment or
retaliation in employment; any





--------------------------------------------------------------------------------





claim of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law.
6.03 Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 6.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This Section will survive the termination or expiration of this Agreement.
6.04 Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Parties will
have the right to conduct discovery pursuant to the Federal Rules of Civil
Procedure; provided, however, that the arbitrator will have the authority to
establish an expedited discovery schedule and cutoff and to resolve any
discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
6.05 Time for Initiating Arbitration. Any claim or controversy not sought to be
submitted to arbitration, in writing, within one hundred-twenty (120) days of
the date the Party asserting the claim knew, or through reasonable diligence
should have known, of the facts giving rise to that Party’s claim, will be
deemed waived and the Party asserting the claim will have no further right to
seek arbitration or recovery with respect to that claim or controversy. Both
Parties agree to strictly comply with the time limitation specified in Section
6.00. For purposes of this Section, a claim or controversy is sought to be
submitted to arbitration on the date the complaining Party gives written notice
to the other that [1] an issue has arisen or is likely to arise that, unless
resolved otherwise, may be resolved through arbitration under Section 6.00 and
[2] unless the issue is resolved otherwise, the complaining Party intends to
submit the matter to arbitration under the terms of Section 6.00.
6.06 Costs of Arbitration. The Company will bear the arbitrator’s fee and other
costs associated with any arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
6.07 Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 6.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.
6.08 Waiver of Jury. The Executive and the Company each waive the right to have
a claim or dispute with one another decided in a judicial forum or by a jury,
except as otherwise provided in this Agreement.
7.00 GENERAL PROVISIONS
7.01 Representation of Executive. The Executive represents and warrants that the
Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
7.02 Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer, Chief Financial Officer, Chief Administrative
Officer or other person designated by the Company’s Board of Directors. This
Agreement (including the recitals to this Agreement which are incorporated and
shall constitute a part of this Agreement), and any attachments referenced in
the Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are superseded, replaced, terminated and of no further force or legal effect. No
agreements or representations, oral or otherwise, with respect to the
Executive’s employment relationship with the Company have been made or relied
upon by either Party which are not set forth expressly in this Agreement.
7.03 Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons





--------------------------------------------------------------------------------





or circumstances, all of which will be enforced to the greatest extent permitted
by law and the Executive and the Company agree that the arbitrator (or judge) is
authorized to reform the invalid or enforceable provision [1] to the extent
needed to avoid the invalidity or unenforceability and [2] in a manner that is
as similar as possible to the intent (as described in this Agreement). The
validity, construction and interpretation of this Agreement and the rights and
duties of the Parties will be governed by the laws of the State of Ohio, without
reference to the Ohio choice of law rules.
7.04 No Waiver. Except as otherwise provided in Section 6.05, failure to insist
upon strict compliance with any term of this Agreement will not be considered a
waiver of any such term.
7.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1] That the Company is required to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2] To the extent allowed by law, that the Executive owes (or, after employment
is deemed to owe) to the Company.
However, application of Section 7.05[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 7.05[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 7.05[2].
7.06 Survival. Subject to the terms of the Executive’s Beneficiary designation
form, the Parties agree that the covenants and promises set forth in this
Agreement will survive the termination of this Agreement and continue in full
force and effect.
7.07 Miscellaneous.
[1] The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement; provided, however, that this prohibition does not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and does not
preclude the legal representative of the Executive’s estate from assigning any
right under this Agreement to the person or persons entitled to it.
[2] This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3] The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
7.08 Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
7.09 IRC Section 409A Compliance. The parties will administer this Agreement in
a good faith attempt to avoid imposition on the Executive of penalties under
Section 409A of the Internal Revenue Code of 1986 and the guidance promulgated
thereunder. If the Executive is a “specified employee” as defined under Section
409A, and to the extent any payments under this Agreement are otherwise payable
in the period beginning with the termination date and ending six months after
the termination date and would subject the Executive to penalties under Section
409A, such payments will be delayed, aggregated, and paid as soon as practicable
after the date that is six months after the date of termination. For purposes of
this Agreement, “termination of employment” or any similar term shall be
interpreted consistent with the definition of “separation from service” under
Section 409A.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 15 pages.
EXECUTIVE
/s/ Drew Domecq                
Drew Domecq
Dated: January 6, 2020


DESIGNER BRANDS INC.
/s/ Roger L. Rawlins                
Roger L. Rawlins
Chief Executive Officer
Dated: January 21, 2020









